DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to improving performance of compression/decompression of video data.
With regards to claim 1, Lee (US 2019/0387226) discloses a method of processing video data, comprising: 
determining, for a conversion between a current video block of a visual media data and a bitstream of the visual media data (paragraph 228), whether an extended quad tree (EQT) partitioning process is applied to the current video block according to a rule (paragraph 206); and 
performing the conversion based on the determining (paragraph 228); 
wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block (paragraph 294), wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block (paragraph 294), a first sub-block and a second sub-block of the four sub-blocks have a first dimension (paragraph 294), a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension (paragraph 294). 
The prior art, either singularly or in combination, does not disclose the limitation “wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block, wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block, a first sub-block and a second sub-block of the four sub-blocks have a first dimension, a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension, and wherein the rule specific that the EQT partitioning process is not applied to the current video block in a case that the current video block exceeds a border of a video region” of claim 1.  

With regards to claim 18, Lee (US 2019/0387226) discloses an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon (paragraph 330), wherein the instructions upon execution by the processor (paragraph 330), cause the processor to: 
determine, for a conversion between a current video block of a visual media data and a bitstream of the visual media data (paragraph 228), whether an extended quad tree (EQT) partitioning process is applied to the current video block according to a rule (paragraph 206); and 
perform the conversion based on the determination (paragraph 228); 
wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block (paragraph 294), wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block (paragraph 294), a first sub-block and a second sub-block of the four sub-blocks have a first dimension (paragraph 294), a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension (paragraph 294).
The prior art, either singularly or in combination, does not disclose the limitation “wherein the EQT partitioning process splits the current video block into exactly four sub- blocks in response to the EQT partitioning process is applied to the current video block, wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block, a first sub-block and a second sub-block of the four sub-blocks have a first dimension, a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension, and wherein the rule specific that the EQT partitioning process is not applied to the current video block in a case that the current video block exceeds a border of a video region” of claim 18.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 18. 
With regards to claim 19, Lee (US 2019/0387226) discloses a non-transitory computer-readable storage medium storing instructions that cause a processor (paragraph 330) to: 

perform the conversion based on the determination (paragraph 228); 
wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block (paragraph 294), wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block (paragraph 294), a first sub-block and a second sub-block of the four sub-blocks have a first dimension (paragraph 294), a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension (paragraph 294).
The prior art, either singularly or in combination, does not disclose the limitation “wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block, wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block, a first sub-block and a second sub-block of the four sub-blocks have a first dimension, a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension, and wherein the rule specific that the EQT partitioning process is not applied to the current video block in a case that the current video block exceeds a border of a video region” of claim 19.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 19. 
With regards to claim 20, Lee (US 2019/0387226) discloses a non-transitory computer-readable recording medium storing a bitstream of a visual media data which is generated by a method performed by a video processing apparatus (paragraph 330), wherein the method comprises: 
determining, whether an extended quad tree (EQT) partitioning process is applied to a current video block of the visual media data according to a rule (paragraph 206); and 
generating the bitstream based on the determining (paragraph 228); 
wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block (paragraph 294), wherein 
The prior art, either singularly or in combination, does not disclose the limitation “wherein the EQT partitioning process splits the current video block into exactly four sub-blocks in response to the EQT partitioning process is applied to the current video block, wherein the four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current video block times half of a height of the current video block, a first sub-block and a second sub-block of the four sub-blocks have a first dimension, a third sub-block and a fourth sub-block of the four sub-blocks have a second dimension, and wherein the rule specific that the EQT partitioning process is not applied to the current video block in a case that the current video block exceeds a border of a video region” of claim 20.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488